WELLS, Judge.
Respondents’ appeal violates a number of the Rules of Appellate Procedure. First, in violation of Rule 9(b)(4), the items constituting the record on appeal are not arranged in the order in which they occurred or were filed in the trial division, but are scattered in random fashion throughout the record. Second, there has been no attempt whatsoever to narrate the evidence as required by Rule 9(c)(1). Instead, respondents have simply included in the record the total record of evidence, consisting of the testimony of nineteen witnesses and comprising approximately 180 pages of the record on appeal, in question and answer form. Third, in violation of Rule 10(c), respondents have failed to properly identify and set out their assignments of error. Fourth, in violation of Rule 10(b), respondents have included in the record on appeal hundreds of exceptions which were not properly preserved for our review by action of counsel taken during the course of the trial. Finally, respondents’ brief, in form and content, is in repeated violation of the requirements of Rule 28. In short, the manner in which the appeal has been filed does not allow effective appellate review.
Rules of Appellate Procedure are mandatory and failure to observe them is grounds for dismissal of the appeal. See Britt v. Allen, 291 N.C. 630, 231 S.E. 2d 607 (1977).
For the reasons stated, the appeal in this case must be and is
Dismissed.
Judges Vaughn and Webb concur.